Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19, line 2, 2-3 is objected to because of the following informalities:  “plurality of the fuel injectors” should be - -plurality of the fuel injector- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-8, 10-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piper et al (US 20080066720 as referenced in OA dated 9/9/2021) in view of Sandelis (US 20110271682 as referenced in OA dated 9/9/2021).


    PNG
    media_image1.png
    427
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    580
    739
    media_image2.png
    Greyscale

Annotated Figure 6A and 6B of Piper



    PNG
    media_image3.png
    828
    851
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    449
    496
    media_image4.png
    Greyscale



Annotated Figure 2 and 4 of Sandelis

Regarding claim 1, Piper discloses an injector head (The head of Figure 6A; 130) for a fuel injector (Figure 6A; 130), the injector head comprising: 
an injector body (The body of the head of Figure 6A; 130) comprising an injector portion (The portion of Figure 6B; 130a and 146 which define Annotated Figure 6B; labeled wall) shaped as a hyperbolic funnel (The injector portion is shaped as a hyperbolic funnel portion) rotated around an assembly axis (Figure 6B; 198), wherein, in a cross section (The cross section shown in Figure 6B) along the assembly axis, a wall (Annotated Figure 6B; labeled wall) of the injector portion transitions from a radial axis (The radial axis that is coincident with a radial portion, with respect to the assembly axis, of Annotated Figure 6B; labeled wall), which is orthogonal to the assembly axis, to an axis (The axis that is coincident with an axial portion, with respect to the assembly axis, of Annotated Figure 6B; labeled wall and parallel to the assembly axis) that is parallel to the assembly axis; and 
a premix barrel (Figure 6B; 132) encircling the injector portion around the assembly axis and defining a premix passage (The premix passage between the barrel and injector portion) wherein air and fuel are mixed (Fuel and air are mixed in the premix passage), the premix passage located between the premix barrel and the injector portion, the premix barrel further comprises a plurality of vanes (The vanes forming Figure 6D; 142.  Paragraph 0028) in the premix passage and spaced apart at equidistant intervals circumferentially around at least a portion of the injector portion and around the assembly axis, wherein each of the plurality of vanes comprises a fuel passage (The fuel passage in the vane which feed Figure 6D; 154a) in an interior (The interior of the vane) of each vane and one or more fuel outlets (Figure 6D; 154a) connecting the fuel passage to the premix passage,
wherein a radial portion (The radial portion of the wall) of the wall of the injector portion that is along the radial axis;
and an injector cavity (Annotated Figure 6B; labeled interior cavity), which is radially interior to the premix passage (The injector cavity is radially within the outermost bound of the premix passage).
Piper does not disclose wherein a radial portion of the wall of the injector portion that is along the radial axis comprises a plurality of purge holes that connect the premix passage to an injector cavity, and wherein each of the plurality of purge holes is positioned on the radial portion of the wall of the injector portion along the radial axis between the assembly axis and one of the plurality of vanes.
However, Sandelis teaches an injector head (Figure 1; 34) for a fuel injector (The injector having Figure 1; 36), the injector head comprising: 
an injector body (The body of Figure 1; 34) comprising an injector portion (Figure 2; 60, 64, 54, 56, 58, 76) shaped as a hyperbolic funnel (The injector portion is shaped as a hyperbolic funnel portion) rotated around an assembly axis (Figure 2; A), wherein, in a cross section (The cross section shown in Figure 2) along the assembly axis, a wall (The wall formed by Figure 2; 60, 64, 54, 56, 58, 76) of the injector portion transitions from a radial axis (The radial axis that is coincident with Figure 2; 66, the radial portion of 64, and 76.  Annotated Figure 4; labeled radial axis), which is orthogonal to the assembly axis, to an axis (The axis that is coincident with an axial portion, with respect to the assembly axis, of Figure 2; 58) that is parallel to the assembly axis; and 
wherein a radial portion (Figure 2; 66, the radial portion of 64, and 76. For clarification, the mentioned elements within Annotated Figure 2; labeled radial portion) of the wall of the injector portion that is along the radial axis comprises a plurality of purge holes (Figure 2; 68) that connect the premix passage to an injector cavity, a premix passage, (Annotated Figure 2; labeled premix passage.  This is a premix passage where air from circumferentially adjacent passages with respect to a single vane of 54 are mixed.) and wherein each of the plurality of purge holes is positioned on the radial portion of the wall of the injector portion along the radial axis between the assembly axis and one of a plurality of vanes (One of the vanes of Figure 2; 54.  Paragraph 0003.  Annotated Figure 2; labeled vane).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Piper wherein a radial portion of the wall of the injector portion that is along the radial axis comprises a plurality of purge holes that connect the premix passage to an injector cavity, and wherein each of the plurality of purge holes is positioned on the radial portion of the wall of the injector portion along the radial axis between the assembly axis and one of the plurality of vanes as taught by and suggested by Sandelis in order to form a film of anti-coking air (Paragraph 0037.  The modification adds orifices on the radial portion of the wall which is fed air from the interior cavity.  The number of orifices are the same as the number of vanes).
Regarding claim 3, Piper in view of Sandelis teach the invention as claimed.
Piper further discloses wherein, for each of the plurality of vanes, each of the one or more fuel outlets connects to the premix passage on a side (The side of the vane that has Figure 6D; 154a) of each vane that faces a space (The space between the vane having Figure 6D; 154a and an adjacent vane) between each vane and an adjacent vane.
Regarding claim 4, Piper in view of Sandelis teach the invention as claimed.
Piper further discloses wherein the one or more fuel outlets in the plurality of vanes are the only outlets for main fuel (The fuel from Figure 6B; 150a) in the injector head (Figure 6B; 154a is the only outlet for the fuel from 150a).
Regarding claim 5, Piper in view of Sandelis teach the invention as claimed.
Piper further discloses wherein none of the plurality of vanes comprise any purge holes (The vanes do not comprise purge holes).
Regarding claim 7, Piper in view of Sandelis teach the invention as claimed.
Piper does not disclose wherein a number of the plurality of purge holes is equal to a number of the plurality of vanes.
However, Sandelis teaches wherein a number of the plurality of purge holes is equal to a number of the plurality of vanes (Figure 4 shows a number of the plurality of purge holes is equal to a number of the plurality of vanes)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Piper wherein a number of the plurality of purge holes is equal to a number of the plurality of vanes as taught by and suggested by Sandelis in order to form a film of anti-coking air (Paragraph 0037.  This is the same modification as claim 1).
Regarding claim 8, Piper in view of Sandelis teach the invention as claimed.
Piper further discloses wherein the injector body further comprises, for each of the plurality of vanes, a fuel passage (The fuel passage in the vane which feed Figure 6B; 154a) that connects the fuel passage in each vane to a main fuel gallery (Figure 6B; 152a) in the injector body.
Regarding claim 10, Piper in view of Sandelis teach the invention as claimed.
Piper further discloses wherein the injector body further comprises a central portion (The portion of the injector that includes and is radially inward of Figure 6C; 166) that is coaxial to the injector portion and within the injector cavity, wherein the central portion comprises an axial downstream flow path (Figure 6C; 166 to 112) from an upstream end (The upstream end of Figure 6C; 166) of the central portion to an opening (Figure 6; 112) in a downstream end (Figure 6C; 172a) of the central portion.
Regarding claim 11, Piper in view of Sandelis teach the invention as claimed.
Piper further discloses wherein a tip (The tip of the central portion) of the central portion at the downstream end of the central portion comprises one or more radial tip passages (Figure 6C; 166a) that radially connect the injector cavity to the axial downstream flow path of the central portion.
Regarding claim 12, Piper in view of Sandelis teach the invention as claimed.
Piper further discloses wherein the injector body further comprises a pilot tube (Figure 6C; 172) that is coaxial to the central portion.
Regarding claim 13, Piper in view of Sandelis teach the injector head of claim 3.
Piper further discloses a fuel injector (Figure 6A; 130) comprising: 
the injector head;
a distribution block (Annotated Figure 6A; labeled block); 
a main fuel fitting (Annotated Figure 6A; labeled main fitting) connected to the distribution block; 
a pilot fuel fitting (The fitting for Figure 6A; 144); 
one or more main fuel tubes (Figure 6A; 150a) that connect the distribution block to the injector head, wherein the distribution block and each of the one or more main fuel tubes comprises a passage (The passage in Figure 6A; 150a.  Paragraph 0048) for fluid communication between the main fuel fitting and a main fuel gallery (Figure 6B; 152a) in the injector head; and 
13a tube stem (Figure 6A; 144) that connects the pilot fuel fitting to the injector head, wherein the tube stem comprises a passage for fluid communication between the pilot fuel fitting and a pilot fuel gallery (Annotated Figure 6B; labeled pilot gallery.  Paragraph 0050 and 0051) in the injector head.
Regarding claim 14, Piper in view of Sandelis teach the invention as claimed.
Piper further discloses wherein the one or more main fuel tubes comprise at least two main fuel tubes (There are two main fuel tubes).
Regarding claim 18, Piper in view of Sandelis teach the fuel injector of claim 13.
Piper further discloses a gas turbine engine (Figure 1; 100) comprising: 
a compressor (Figure 1; 10); 
a turbine (Figure 1; 70); and 
a combustor (Figure 1; 50) between the compressor and the turbine, wherein the combustor comprises the fuel injector.
Regarding claim 19, Piper in view of Sandelis teach the fuel injector of claim 13.
Piper further discloses wherein the combustor comprises a plurality of the fuel injector (Figure 1 shows a plurality of fuel injectors arranged circumferentially around a longitudinal axis of Figure 1; 100), and wherein the plurality of the fuel injector is arranged circumferentially around a longitudinal axis (The longitudinal axis of Figure 1; 100) of the gas turbine engine within the combustor.
Regarding claim 20, Piper discloses a fuel injector (Figure 6A; 130) for a gas turbine engine (Figure 1; 100), the fuel injector comprising: 
a main fuel fitting (Annotated Figure 6A; labeled main fitting); 
an injector head (The head of Figure 6A; 130); and 
one or more main fuel circuits (The fuel circuit from the main fuel fitting to Figure 6A; 150a and then to Figure 6B; 154a) from the main fuel fitting through the injector head; 
wherein the injector head comprises 
an injector portion (The portion of Figure 6B; 130a and 146 which define Annotated Figure 6B; labeled wall) shaped as a hyperbolic funnel (The injector portion is shaped as a hyperbolic funnel portion) rotated around an assembly axis (Figure 6B; 198) of the injector head, wherein, in a cross section (The cross section shown in Figure 6B) along the assembly axis, a wall (Annotated Figure 6B; labeled wall) of the injector portion transitions from a radial axis (The radial axis that is coincident with a radial portion, with respect to the assembly axis, of Annotated Figure 6B; labeled wall), which is orthogonal to the assembly axis, to an axis (The axis that is coincident with an axial portion, with respect to the assembly axis, of Annotated Figure 6B; labeled wall and parallel to the assembly axis)that is parallel to the assembly axis; and 
a premix barrel (Figure 6B; 132) encircling the injector portion around the assembly axis and defining a premix passage (The premix passage between the barrel and injector portion) where air and fuel are mixed (Fuel and air are mixed in the premix passage), the premix passage located between the premix barrel and the injector portion, wherein the premix barrel comprises a plurality of vanes (The vanes forming Figure 6D; 142.  Paragraph 0028) arranged circumferentially around at least a portion of the injector portion and around the assembly axis, wherein each of the plurality of vanes comprises a fuel passage (The fuel passage in the vane which feed Figure 6D; 154a) in an interior (The interior of the vane) of each vane and one or more fuel outlets (Figure 6D; 154a) connecting the fuel passage to the premix passage,
wherein a radial portion (The radial portion of the wall) of the wall of the injector portion that is along the radial axis; 
and an injector cavity (Annotated Figure 6B; labeled interior cavity) radially interior of the premix passage (The injector cavity is radially within the outermost bound of the premix passage), 
Piper does not disclose wherein a radial portion of the wall of the injector portion that is along the radial axis comprises a plurality of purge holes that connect the premix passage to an injector cavity, 
wherein the plurality of purge holes is in one-to-one correspondence with the plurality of vanes, and 
wherein each of the plurality of purge holes is positioned on the radial portion of the wall of the injector portion along the radial axis between the assembly axis and one of the plurality of vanes.
However, Sandelis teaches a fuel injector (The injector having Figure 1; 36) for a gas turbine engine (Paragraph 0001 a turboprop or turbojet is a gas turbine engine), the fuel injector comprising: 
an injector head (Figure 1; 34); and 
wherein the injector head comprises 
an injector portion (Figure 2; 60, 64, 54, 56, 58, 76) shaped as a hyperbolic funnel (The injector portion is shaped as a hyperbolic funnel portion) rotated around an assembly axis (Figure 2; A), of the injector head, wherein, in a cross section (The cross section shown in Figure 2) along the assembly axis, a wall (The wall formed by Figure 2; 60, 64, 54, 56, 58, 76) of the injector portion transitions from a radial axis (The radial axis that is coincident with Figure 2; 66, the radial portion of 64, and 76. Annotated Figure 4; labeled radial axis), which is orthogonal to the assembly axis, to an axis (The axis that is coincident with an axial portion, with respect to the assembly axis, of Figure 2; 58) that is parallel to the assembly axis; and 
wherein a radial portion (Figure 2; 66, the radial portion of 64, and 76. For clarification, the mentioned elements within Annotated Figure 2; labeled radial portion) of the wall of the injector portion that is along the radial axis comprises a plurality of purge holes (Figure 2; 68) that connect a premix passage (Annotated Figure 2; labeled premix passage) to an injector cavity (Annotated Figure 2; labeled interior cavity).
wherein the plurality of purge holes is in one-to-one correspondence with the plurality of vanes (Figure 4 shows the plurality of purge holes being in one-to-one correspondences with the vanes), and 
wherein each of the plurality of purge holes is positioned on the radial portion of the wall of the injector portion along the radial axis between the assembly axis and one of the plurality of vanes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Piper wherein a radial portion of the wall of the injector portion that is along the radial axis comprises a plurality of purge holes that connect the premix passage to an injector cavity, wherein the plurality of purge holes is in one-to-one correspondence with the plurality of vanes, and wherein each of the plurality of purge holes is positioned on the radial portion of the wall of the injector portion along the radial axis between the assembly axis and one of the plurality of vanes as taught by and suggested by Sandelis in order to form a film of anti-coking air (Paragraph 0037.  The modification adds orifices on the radial portion of the wall which is fed air from the interior cavity.  The number of orifices are the same as the number of vanes).

Claim 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piper in view of Sandelis as applied to claim 1, 13 above, and further in view of Cramb et al (US 20140332602 as referenced in OA dated 9/9/2021).
Regarding claim 9, Piper in view of Sandelis teach the invention as claimed.
Piper further discloses wherein the injector body further comprises: an axial downstream flow path from the injector cavity to an opening (The opening in Figure 6C; 176a) in a downstream end (Figure 6C; 176a) of the injector portion.
Piper does not disclose wherein the injector body further comprises: one or more feed passages that connect the injector cavity to an exterior of the injector body that is upstream from the injector cavity; and an axial downstream flow path from the one or more feed passages through the injector cavity to an opening in a downstream end of the injector portion.
However, Sandelis teaches wherein the injector body further comprises: one or more feed passages (Annotated Figure 2; labeled feed passage) that connect the injector cavity to an exterior (The exterior of the injector body) of the injector body that is upstream from the injector cavity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Piper wherein the injector body further comprises: one or more feed passages that connect the injector cavity to the exterior of the injector body that is upstream from the injector cavity as taught by and suggested by Sandelis in order to form a film of anti-coking air (Paragraph 0037.  The modification adds a feed passage of Sandelis to Piper which supplies air to the interior cavity of Piper from an exterior of the injector body).
Piper in view of Sandelis does not teach wherein the injector body further comprises: an axial downstream flow path from the one or more feed passages through the injector cavity to an opening in a downstream end of the injector portion.
However, Cramb teaches an injector head (Figure 2; 320) for a fuel injector (Figure 2; 310), the injector head comprising: 
an injector body (The body of Figure 2; 320) comprising an injector portion (Figure 3; 361, 362, 363) shaped as a hyperbolic funnel (Paragraph 0041) rotated around an assembly axis (Figure 3; 309), wherein, in a cross section along the assembly axis, a wall (The wall formed by Figure 3; 361, 362, 363) of the injector portion transitions from a radial axis (The radial axis that is coincident with a radial portion, with respect to the assembly axis, of Figure 3; 361, 362, 363), which is orthogonal to the assembly axis, to an axis (The axis that is coincident with an axial portion, with respect to the assembly axis, of Figure 3; 361, 362, 363 and parallel to the assembly axis), that is parallel to the assembly axis; and 
a premix barrel (Figure 3; 330) encircling the injector portion around the assembly axis and defining a premix passage (the premix passage between the barrel and injector portion) between the premix barrel and the injector portion, 
wherein the wall of the injector portion comprises a plurality of purge holes (Figure 3; 366) that connect the premix passage to an injector cavity (The interior passage for Figure 3; 303), which is interior to the injector portion;
wherein the injector body further comprises: 
one or more feed passages (Figure 3; 325) that connect the injector cavity to an exterior (The exterior of the injector body that feeds Figure 3; 301) of the injector body that is upstream from the injector cavity; and 
an axial downstream flow path from the one or more feed passages through the injector cavity to an opening (The opening in Figure 3; 359) in a downstream end (Figure 3; 359) of the injector portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Piper in view of Sandelis wherein the axial downstream flow path from the one or more feed passages through the injector cavity to the opening in the downstream end of the injector portion as taught by and suggested by Cramb in order to provide pilot feed air (Paragraph 0058.  The modification allows air to flow through the housing like Figure 3; 301 of Cram in Piper and makes the feed passages of Piper in view of Sandelis like the feed passages of Cramb).
Regarding claim 17, Piper in view of Sandelis teach the invention a claimed.
Piper further discloses wherein the injector body further comprises: 
for each of the plurality of vanes, a fuel passage (The fuel passage in each vane which feed Figure 6D; 154a) that connects the fuel passage in each vane to the main fuel gallery; 
an axial downstream flow path from the injector cavity to an opening (The opening in Figure 6C; 176a) in a downstream end  (Figure 6C; 176a) of the injector portion;
a central portion (The portion of the injector that includes and is radially inward of Figure 6C; 166) that is coaxial to the injector portion and within the injector cavity, wherein the central portion comprises an axial downstream flow path (Annotated Figure 6B; labeled pilot gallery to 112) from the pilot fuel gallery to an opening (Figure 6B; 112) in a downstream end (Figure 6C; 172a) of the central portion; and 
a pilot tube (Figure 6C; 172) that is coaxial to and encircled by the central portion.
Piper does not disclose wherein the injector body further comprises: one or more feed passages that connect the injector cavity to an exterior of the injector body that is upstream from the injector cavity; an axial downstream flow path from the one or more feed passages through the injector cavity to an opening in a downstream end of the injector portion.
However, Sandelis teaches wherein the injector body further comprises: one or more feed passages (Annotated Figure 2; labeled feed passage) that connect the injector cavity to an exterior (The exterior of the injector body) of the injector body that is upstream from the injector cavity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Piper wherein the injector body further comprises: one or more feed passages that connect the injector cavity to the exterior of the injector body that is upstream from the injector cavity as taught by and suggested by Sandelis in order to form a film of anti-coking air (Paragraph 0037.  The modification adds a feed passage of Sandelis to Piper which supplies air to the interior cavity of Piper from an exterior of the injector body).
Piper in view of Sandelis does not teach wherein the injector body further comprises: an axial downstream flow path from the one or more feed passages through the injector cavity to an opening in a downstream end of the injector portion.
However, Cramb teaches an injector head (Figure 2; 320) for a fuel injector (Figure 2; 310), the injector head comprising: 
an injector body (The body of Figure 2; 320) comprising an injector portion (Figure 3; 361, 362, 363) shaped as a hyperbolic funnel (Paragraph 0041) rotated around an assembly axis (Figure 3; 309), wherein, in a cross section along the assembly axis, a wall (The wall formed by Figure 3; 361, 362, 363) of the injector portion transitions from a radial axis (The radial axis that is coincident with a radial portion, with respect to the assembly axis, of Figure 3; 361, 362, 363), which is orthogonal to the assembly axis, to an axis (The axis that is coincident with an axial portion, with respect to the assembly axis, of Figure 3; 361, 362, 363 and parallel to the assembly axis), that is parallel to the assembly axis; and 
a premix barrel (Figure 3; 330) encircling the injector portion around the assembly axis and defining a premix passage (the premix passage between the barrel and injector portion) between the premix barrel and the injector portion, 
wherein the wall of the injector portion comprises a plurality of purge holes (Figure 3; 366) that connect the premix passage to an injector cavity (The interior passage for Figure 3; 303), which is interior to the injector portion;
wherein the injector body further comprises: 
one or more feed passages (Figure 3; 325) that connect the injector cavity to an exterior (The exterior of the injector body that feeds Figure 3; 301) of the injector body that is upstream from the injector cavity; and 
an axial downstream flow path from the one or more feed passages through the injector cavity to an opening (The opening in Figure 3; 359) in a downstream end (Figure 3; 359) of the injector portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Piper in view of Sandelis wherein the axial downstream flow path from the one or more feed passages through the injector cavity to the opening in the downstream end of the injector portion as taught by and suggested by Cramb in order to provide pilot feed air (Paragraph 0058.  The modification allows air to flow through the housing like Figure 3; 301 of Cram in Piper and makes the feed passages of Piper in view of Sandelis like the feed passages of Cramb).

Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piper in view of Sandelis as applied to claim 13 above, and further in view of Spivey et al (US 20170191457 as referenced in OA dated 9/9/2021).
Regarding claim 15, Piper in view of Sandelis teaches the invention as claimed.
Piper further discloses two parallel main fuel tubes (Figure 6A; 150a).
Piper in view of Spivey does not teach wherein the one or more main fuel tubes comprise at least three main fuel tubes, wherein two of the at least three main fuel tubes are parallel to each other, and wherein one of the at least three main fuel tubes is angled with respect to the two parallel main fuel tubes.
However, Spivey teaches a fuel injector (Figure 2; 600) comprising: 
a injector head (Figure 3; 630);
a distribution block (Figure 3; 612); 
a main fuel fitting (Figure 3; 621) connected to the distribution block; 
a pilot fuel fitting (Figure 3; 691)
one or more main fuel tubes (Figure 2; 601, 602, 603) that connect the distribution block to the injector head, wherein the distribution block and each of the one or more main fuel tubes comprises a passage for fluid communication between the main fuel fitting and a main fuel gallery (Figure 3; 643) in the injector head; and 
13a tube stem (Figure 2; 604) that connects the pilot fuel fitting to the injector head, wherein the tube stem comprises a passage for fluid communication between the pilot fuel fitting and the injector head;
wherein the one or more main fuel tubes comprise at least three main fuel tubes, wherein two (Figure 2; 601 and 602 are parallel) of the at least three main fuel tubes are parallel to each other, and wherein one (Figure 2; 603 is angled) of the at least three main fuel tubes is angled with respect to the two parallel main fuel tubes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Piper in view of Sandelis wherein the one or more main fuel tubes comprise at least three main fuel tubes, wherein two of the at least three main fuel tubes are parallel to each other, and wherein one of the at least three main fuel tubes is angled with respect to the two parallel main fuel tubes as taught by and suggested by Spivey because it has been held that applying a known technique, in this case Spivey’s single fitting to feed three fuel tubes which feed a single fuel gallery for a fuel injector according to the steps described immediately above, to a known device, in this case, Piper in view of Sandelis’s fuel injector, ready for improvement to yield predictable results, in this case simplifying manufacturing (reducing the number of fittings on a distribution block and manufacturing a single fuel gallery instead of two fuel galleries simplifies manufacturing), was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses a single fitting to feed Figure 6A; 150a and 150b of Piper which feeds a single fuel gallery).
Regarding claim 16, Piper in view of Sandelis and Spivey teach the invention as claimed.
Piper further discloses wherein the two parallel main fuel tubes are parallel to the assembly axis (The two parallel main fuel tubes are parallel to the assembly axis as shown in Figure 6A and 6B).

Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. 
Applicant asserts that Sandelis does not teach a premix passage where fuel and air are mixed.  The Examiner has not relied on Sandelis’s premix passage to teach mixing of fuel and air.  In the premix passage of Sandelis, air from two circumferentially adjacent passages with respect to a single vane are mixed.  Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that Sandelis does not have a plurality of purge holes interior to the premix passage.  Examiner respectfully disagrees.  The plurality of purge holes are radially within the outermost bound of the premix passage, so that the plurality of purges are interior to the premix passage.  
Applicant asserts Sandelis does not teach an injector cavity which is interior to the premix passage.  The Examiner has not relied on Sandelis to teach an injector cavity which is interior to the premix passage.  Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that one of ordinary skill would not look to teaching regarding turbulence in air flows prior to the fuel air mixing for teachings about leaning out a gas air mixture in a premix passage.  Examiner respectfully disagrees.  First, the citation by Applicant is in regard to the problem solved by Sandelis.  Sandelis explicitly states in Paragraph 0033 that “the air passing via these orifices does not disturb the flows of air at the outlet from the channels of the swirler.”  Secondly, one of ordinary skill in the art would look to Sandelis because the structure is similar to that of the instant application.  Also, Sandelis gives an explicit motivation, see Paragraph 0037, for adding purge holes downstream of a swirler which is to form a film of anti-coking air in a gas turbine engine combustor.  Piper, like Sandelis, is in the art of gas turbine engine combustors.  In response to applicant's argument that Sandelis is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sandelis, like Piper and the instant application, is in regards to a combustor of a gas turbine engine.  
Applicant asserts that one of ordinary skill in the art would not place purge holes in a radial portion of the wall of the injector portion thereby connecting the premix passage to an injector cavity because the vanes of Sandelis do not have fuel outlets.  Examiner respectfully disagrees.  In response to applicant's argument that the swirler vanes of Sandelis do not have fuel outlets, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Sandelis teaches placing purge holes in a radial portion of the wall of the injector portion thereby connecting the premix passage to an injector cavity.
Applicant asserts there is no motivation to combine Sandelis with Piper.  Examiner respectfully disagrees.  Sandelis explicitly gives the motivation of forming a film of anti-coking air in Paragraph 0037.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patel et al (US 20170299190 as referenced in OA dated 9/9/2021) shows in Figure 4 that the vanes are spaced apart equidistant.
Monty (US 20050262843 as referenced in OA dated 9/9/2021) states in Paragraph 0022 that vanes are equidistant from one another.
Chin (US 20040003596 as referenced in OA dated 9/9/2021) states in paragraph 0034 that the swirler vanes are spaced equally around the circumference.
Axelsson et al (US 20120111012 as referenced in OA dated 9/9/2021) states in claim 9 that swirler vanes are spaced equally around the circumference.
Cramb et al (US 20140331677 as referenced in OA dated 9/9/2021) shows in Figure 2 that fittings provide the main fuel.
Spivey et al (US 20170191667 as referenced in OA dated 9/9/2021) shows in Figure 3 and 4 that a fitting provides the main fuel.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/            Examiner, Art Unit 3741